Citation Nr: 0709533	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-23 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1961 to 
November 1963.  The veteran had service with Reserve 
components from April 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the Des 
Moines, Iowa Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss disability and tinnitus.  The veteran 
testified before a Decision Review Officer at the RO in a 
June 2004 hearing.


FINDINGS OF FACT

1.  Right ear hearing loss was not exhibited in service, 
sensorineural hearing loss of the right ear was not exhibited 
within one year after discharge from service, and the 
preponderance of the evidence is against a finding that the 
veteran's right ear hearing loss is related to active 
service.  

2.  Left ear hearing loss had its onset in service.

3.  Competent evidence dissociates the veteran's tinnitus 
from noise exposure during active service.


CONCLUSIONS OF LAW

1. Right ear hearing loss was not incurred in or aggravated 
by active service, nor may right ear sensorineural hearing 
loss be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2. Left ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).

2. Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter in March 2003.  The 
originating agency specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Essentially, the 
veteran was asked to submit any evidence in his possession 
that pertains to his claim.  Therefore, the Board finds that 
he was provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, a DD214, VA treatment records, a VA examination 
report, private medical records, the veteran's statements, 
and a hearing transcript.  The Board finds that VA has 
satisfied its duty to notify and assist.  All obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence and is satisfied 
that VA has complied with its duty to assist the veteran in 
the development of the facts pertinent to this claim.

In light of the Board's denial of the appellant's claims of 
service connection for right ear hearing loss and tinnitus, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, as the Board is granting the claim for 
service connection for left ear hearing loss, the agency of 
original jurisdiction will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Therefore, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

Service Connection

Service connection requires a current disability and evidence 
that such disability resulted from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, (West 
2002); 38 C.F.R. § 3.303 (2006).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a veteran's period of active 
military service in order for service connection to be 
granted.  The Court has held that 38 C.F.R § 3.385 does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304 (2006); Hensly at 159-60.  If medical evidence 
sufficiently demonstrates a medical relationship between the 
veteran's in service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service and the requirements of 38 U.S.C.A. § 1110 
are satisfied.  Hensley, 5 Vet. App. at 160.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, requires competent evidence.  See 
38 C.F.R. § 3.159 (2006); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty; and 
any period of inactive duty for training during which the 
individual concerned was disabled or died (i) from an injury 
incurred or aggravated in line of duty; or (ii) from an acute 
myocardial infarction, a cardiac arrest, or a CVA occurring 
during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.6(a) (2006).

The term "active duty for training" is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2006).  
The term "inactive duty for training" means, inter alia, duty 
other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23) (West 
2002); 38 C.F.R. § 3.6(d) (2006).

In his February 2003 claim, the veteran stated that as an 
infantryman with a specialty in heavy weapons he was 
subjected to loud noise from various weapons.  The veteran 
maintained that his current hearing problems were the result 
of this training related noise exposure to small arms fire, 
mortar fire and recoilless rifle fire during active duty from 
November 1961 to November 1963.

In his October 2003 Notice of Disagreement, the veteran 
indicated that his hearing was also affected by his time in 
the Army Reserves where he was exposed to training related 
noise trauma from training with weapons.  However, the 
veteran did not contend that he complained of or sought 
treatment for a hearing problem during any period of active 
training in the Reserves.  

In his testimony at a June 2004 hearing, the veteran stated 
that he has noticed a hearing loss for 30 years or more.  He 
believes it was caused during service by constant training 
with weapons as well as from driving an armored personnel 
carrier which the veteran equates with the noise level of a 
caterpillar or bulldozer.  (T. 1).

The veteran indicated his disagreement with the results of 
his enlistment and separation audiograms which show his 
hearing to be in normal range.  The veteran stated that the 
hearing test was administered with the use of a tuning fork, 
and it was not conducted in a soundproof booth.  (T. 2).  The 
veteran noted that a test with a tuning fork is "all based 
on your feedback to them."  (T.6).  In his testimony, the 
veteran did not contend that he ever complained of or sought 
treatment for his hearing during active service.

The veteran stated that he saw a private physician for his 
hearing problem post service sometime during 1968 to 1970, 
but he did not return to that doctor whose records are not 
available now.  (T. 4).  The veteran indicated he saw another 
private physician in the 1970's, but again no records could 
be obtained.  According to the veteran, he did not receive 
treatment for a hearing problem from these physicians but was 
told he would probably need a hearing aid in seven to ten 
years.  (T. 4).

In 1988, the veteran saw Dr. Benda, a private physician, 
regarding his hearing problems.  (T. 5).  Dr. Benda's record 
is the earliest medical evidence of the veteran's seeking 
treatment for his hearing problem.  Dr. Benda noted that the 
veteran had "bilateral high frequency sensoineural hearing 
loss due to noise exposure...No tinnitus or vertigo.  Works as 
a carpenter and hunts frequently."

The veteran testified that while his physician may have 
recorded that he did not suffer from tinnitus, this does not 
accurately represent his hearing problem at that time.  The 
veteran stated that he did not know what tinnitus was when he 
told his physician that he did not suffer from it.  (T. 3, 
6).  Had the veteran known what tinnitus is, he would have 
advised his doctor differently.  The veteran further 
testified that the noise from his hunting and work as a 
carpenter is low compared to what he experienced in service.  
(T. 1-3).

The veteran consulted a private physician, Dr. Johnson, in 
2000.  (T. 5).  Dr. Johnson's brief October 2000 record is 
available and indicates that the veteran "has a strong 
family history of hearing loss in both siblings as well as 
his father.  Today shows an essentially normal hearing up to 
and including 2,000 cycles.  There is a loss above that 
level; however, I do not believe amplification is warranted 
at this time."  As to his family history, the veteran 
testified that his father did not have a serious hearing 
problem and that his brothers' hearing could also have been 
affected by military service or their subsequent careers.  
(T. 7).

On pre-induction examination in October 1961, it was 
indicated that the ears were within normal limits.  On 
audiometric testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
NR
20
LEFT
30
10
20
NR
30

The service medical records do not reflect treatment or 
findings of tinnitus or hearing loss.  On separation 
examination in September 1963, it was also indicated that the 
ears were within normal limits.  On audiometric testing, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
NR
15
LEFT
25
10
10
NR
40

(The Board notes that service department audiometric 
examinations prior to November 1, 1967, are assumed to be 
American Standards Association (ASA) units and have been 
converted to International Standards Organization (ISO) units 
for proper comparison.)  

A review of the veteran's May 2003 VA audiometric examination 
reveals the following information.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
50
70
LEFT
25
20
15
90
100

The average auditory threshold for the right ear was 40 and 
for the left ear was 56.  The speech recognition score using 
the Maryland CNC wordlist was 92% percent for the right ear 
and 90% for the left ear.

In his report, the VA examiner noted that the veteran's in 
service noise exposure in service from weapons and the 
veteran's occupational noise exposure as a carpenter for 40 
years.  As to recreational noise exposure, the examiner noted 
the veteran's 25 years of hunting with firearms and 40 years 
of woodworking.  The veteran indicated he has worn hearing 
protection for the last 15 years in his woodworking.  The 
veteran also advised the examiner that he has had a constant 
bilateral ringing in his ears for approximately 25 years.  

As to the veteran's right ear, the VA examiner found hearing 
within normal limits through 2000 Hz with a moderate to 
severe high frequency sensorineural hearing loss.  As to the 
veteran's left ear, the examiner found hearing within normal 
limits through 2000 Hz. with a profound high frequency 
sensorineural hearing loss.  The examiner also diagnosed 
constant bilateral tinnitus.  The examiner concluded that 
"it is more likely that that the veteran's hearing loss is 
due to his occupational and recreational noise exposure" and 
that "it is less than likely that the veteran's hearing loss 
is due to noise exposure in service."

The Board finds that the preponderance of the evidence is 
against a finding that the right ear hearing loss is related 
to active service.  The Board is inclined to give great 
weight to the VA opinion where the examiner accepted and 
considered all of the veteran's service history and post-
service history.  The audiograms at enlistment and at 
separation indicated right ear hearing within normal limits.  
The veteran reported that he was aware of his hearing loss 
for 30 years, but the earliest medical evidence of record is 
from 1988, 25 years after discharge from active service.  In 
1988, the veteran's physician attributed his hearing problem 
to noise exposure and noted the veteran's frequent hunting 
and carpentry.  The veteran's physician in 2000 only 
referenced the veteran's "strong family history of hearing 
loss."  Neither physician referred to the veteran's military 
service, nor did they provide an etiology opinion.

The veteran has indicated his disagreement with various 
aspects of his private medical records as well as the VA 
examination, especially the etiology of his hearing loss and 
tinnitus.  However, while the veteran is qualified to make 
observations regarding exposure to acoustic trauma and 
describe any symptoms he experienced, he is not authorized to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu, supra.

In addition, as sensorineural bilateral hearing loss was not 
diagnosed within one year after service, the statutory 
presumption contained in 38 C.F.R. §§ 3.307 and 3.309 is not 
for application.

Regarding the veteran's hearing loss in the left ear, the 
Board has reviewed the clinical data and noted the findings 
from the recent VA examination report.  However, despite 
having two decibel levels of 30 at service entry, the 
veteran's hearing in the left ear was within normal limits 
for VA compensation purposes.  However, at service discharge, 
he exhibited a 40 decibel loss at 4,000 Hertz.  By 
definition, this is a hearing loss for VA compensation 
purposes.  See 38 C.F.R. § 3.385.  Resolving all doubt in the 
veteran's favor, his left ear hearing loss had its onset in 
service.  

As to the veteran's claim of entitlement to service 
connection for tinnitus, medical evidence confirms a current 
diagnosis of tinnitus, and the veteran reports that ringing 
in his ears began shortly after his 1963 discharge from 
active service.  However, the veteran's physician noted that 
the veteran did not suffer from tinnitus in 1998.  
Furthermore, the opinion offered in the May 2003 VA 
audiometry evaluation, the only diagnosis of tinnitus, 
dissociates any current tinnitus from active service.  
Accordingly, there is no competent evidence of record to 
support the claim.

The veteran also asserts that his service with Reserve 
components is significant because of additional noise 
exposure from training with weapons.  While service 
connection can be established for injury in the line of duty 
during active duty for training or inactive duty for 
training, the medical evidence attributes the veteran's 
hearing loss disability and tinnitus to post service noise 
exposure.  There is no competent evidence that otherwise 
tends to associate the hearing loss disability and tinnitus 
with any military service.  

After consideration of all the evidence of record, including 
the veteran's testimony, the Board finds that the 
preponderance of evidence is against the claims.  Because the 
preponderance of evidence is against the claims, the benefit-
of-the-doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Service connection for bilateral hearing loss 
disability and tinnitus is therefore denied.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is denied.




___________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


